                                                     1
                                                         A PROFESSIONAL CORPORATION
                                                     2
                                                         Stephen E. Horan, SBN 125241
                                                     3   David R. Norton, SBN 291448
                                                         350 University Avenue, Suite 200
                                                     4   Sacramento, California 95825
                                                         TEL: 916.929.1481
                                                     5   FAX: 916.927.3706
                                                     6   Attorney for Defendant, COUNTY OF TEHAMA
                                                     7
                                                     8                                    UNITED STATES DISTRICT COURT
                                                     9                                   EASTERN DISTRICT OF CALIFORNIA
                                                    10
                                                    11
                                                         ROBERT LENKNER; MATT JACUZZI;                   Case No.: 2:17-cv-01839-JAM-CMK
                                                    12   FRED BICKERT; EDDIE SAECHAO;
                 350 University Avenue, Suite 200




                                                         JOHN ALDERTON; AARON STANDISH                   JOINT STIPULATION FOR DISMISSAL
                                                    13
                     Sacramento, CA 95825




                                                         MATHISEN;   ELIZABETH   MERRY;                  AS TO PLAINTIFFS THE BILTON
PORTER | SCOTT



                       FAX: 916.927.3706
                       TEL: 916.929.1481




                                                    14   CONNIE BILTON; RANDOLPH BILTON;                 FAMILY     REVOCABLE     TRUST,
                                                         AND    THE     BILTON   FAMILY                  CONNIE     BILTON,   RANDOLPH
                                                    15   REVOCABLE TRUST,                                BILTON,    ROBERT     LENKNER,
                                                                                                         ELIZABETH MERRY AND AARON
                                                    16                     Plaintiffs,                   STANDISH MATHISEN; AND ORDER
                                                    17
                                                         v.
                                                    18
                                                         COUNTY OF TEHAMA, a municipal
                                                    19
                                                         corporation; and DOES 1-50,                     Complaint Filed: 09/05/17
                                                    20
                                                                           Defendants.
                                                    21
                                                         ___________________________________/
                                                    22
                                                    23            Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), IT IS STIPULATED by and

                                                    24   between Plaintiffs THE BILTON FAMILY REVOCABLE TRUST, CONNIE BILTON,

                                                    25   RANDOLPH BILTON, ROBERT LENKNER, ELIZABETH MERRY AND AARON

                                                    26   STANDISH MATHISEN and Defendant COUNTY OF TEHAMA that this action be dismissed

                                                    27   with prejudice as to PLAINTIFFS THE BILTON FAMILY REVOCABLE TRUST, CONNIE

                                                    28   BILTON, RANDOLPH BILTON, ROBERT LENKNER, ELIZABETH MERRY AND AARON

                                                         {01951606.DOCX}                              1
                                                              JOINT STIPULATION FOR DISMISSAL AS TO PLAINTIFFS THE BILTON FAMILY REVOCABLE
                                                              TRUST, CONNIE BILTON, RANDOLPH BILTON, ROBERT LENKNER, ELIZABETH MERRY AND
                                                                                  AARON STANDISH MATHISEN; AND ORDER
                                                     1   STANDISH MATHISEN; each party to bear their own attorneys’ fees and costs.
                                                     2
                                                     3   IT IS SO STIPULATED.
                                                     4
                                                     5   Date: January 15, 2019                     PORTER | SCOTT
                                                                                                    A PROFESSIONAL CORPORATION
                                                     6
                                                     7
                                                                                                    By /s/ David R. Norton
                                                     8                                                    Stephen E. Horan
                                                     9                                                    David R. Norton
                                                                                                          Attorneys for Defendant
                                                    10                                                    COUNTY OF TEHAMA
                                                    11
                                                    12   Date: January 15, 2019                     LAW OFFICE OF SAMUEL C. WILLIAMS
                 350 University Avenue, Suite 200




                                                    13
                     Sacramento, CA 95825
PORTER | SCOTT



                       FAX: 916.927.3706
                       TEL: 916.929.1481




                                                    14                                              By /s/ Samuel C. Williams (as authorized on 1/15/19)
                                                    15                                                      Samuel C. Williams
                                                                                                            Attorney for Plaintiffs
                                                    16
                                                    17
                                                    18                                              ORDER

                                                    19           Pursuant to F.R.CIV.P.41(a)(1)(A)(ii), this action is hereby ordered dismissed with
                                                    20   prejudice as to Plaintiff THE BILTON FAMILY REVOCABLE TRUST, CONNIE BILTON,
                                                    21   RANDOLPH BILTON, ROBERT LENKNER, ELIZABETH MERRY AND AARON STANDISH
                                                    22   MATHISEN, each party to bear their own attorneys’ fees and costs.
                                                    23           IT IS SO ORDERED.
                                                    24
                                                    25   DATED: 1/15/2019                                  /s/ John A. Mendez____________
                                                                                                           Honorable Judge John A. Mendez
                                                    26
                                                    27
                                                    28
                                                         {01951606.DOCX}                           2
                                                           JOINT STIPULATION FOR DISMISSAL AS TO PLAINTIFFS THE BILTON FAMILY REVOCABLE
                                                           TRUST, CONNIE BILTON, RANDOLPH BILTON, ROBERT LENKNER, ELIZABETH MERRY AND
                                                                               AARON STANDISH MATHISEN; AND ORDER
